OPINION — AG — **** DUAL RETIREMENT BENEFITS **** A VOCATIONAL REHABILITATION EMPLOYEE WHO HAS PAID INTO THE TEACHER'S RETIREMENT SYSTEM FOR TWENTY (20) YEARS OR MORE AND HAS A VESTED GUARANTEED RETIREMENT INCOME, CAN TERMINATE ANNUAL CONTRIBUTIONS TO THE SYSTEM AND REMAIN ELIGIBLE FOR RETIREMENT BENEFITS AND THEREAFTER EXERCISE THE OPTION UNDER THE PROVISIONS OF HOUSE BILL NO. 1304 OF THE FIRST REGULAR SESSION OF THE THIRTY FIFTH OKLAHOMA LEGISLATURE (1975) AND AFTER OTHERWISE MEETING REQUIREMENTS OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM, CAN RECEIVE BENEFITS FROM BOTH SYSTEMS AT RETIREMENT AGE. CITE: 82 C.J.S. STATUTES 347, 74 O.S. 1971 902 [74-902](15) (NATHAN J. GIGGER)